NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210381-U

                               Order filed November 23, 2022
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2022

      BRADLEY HUTCHINSON,                   )    Appeal from the Circuit Court
                                            )    of the 10th Judicial Circuit,
            Plaintiff-Appellee,             )    Peoria County, Illinois.
                                            )
            v.                              )    Appeal No. 3-21-0381
                                            )    Circuit No. 20-MR-813
      BOARD OF TRUSTEES OF THE              )
      PEORIA POLICE PENSION FUND,           )    The Honorable
                                            )    David A. Brown,
            Defendant-Appellant.            )    Judge, presiding.
     _____________________________________________________________________________

           JUSTICE DAUGHERITY delivered the judgment of the court.
           Justices McDade and Peterson concurred in the judgment.
     _____________________________________________________________________________
                                             ORDER

¶1          Held: In an appeal in an administrative-review proceeding involving a pension board’s
                  denial of a disability pension to an allegedly disabled police officer, the Appellate
                  Court found that the pension board’s ruling was against the manifest weight of the
                  evidence. The appellate court, therefore, affirmed the trial court’s judgment,
                  reversing the pension board’s decision and awarding the police officer a line-of-
                  duty disability pension, and reversed the pension board’s ruling.

¶2          Plaintiff, Bradley Hutchinson, a Peoria police officer who was injured on duty while

     trying to gain control of a handcuffed suspect, filed an application with defendant, the Board of

     Trustees of the Peoria Police Pension Fund (Pension Board), for a line-of-duty disability pension
     or, in the alternative, a not-on-duty disability pension. After an evidentiary hearing, the Pension

     Board found that Hutchinson was not disabled for service as a police officer and denied

     Hutchinson’s request for either form of disability pension. On administrative review, the trial

     court reversed the Pension Board’s decision and awarded Hutchinson a line-of-duty disability

     pension. The Pension Board appeals. We affirm the trial court’s judgment and reverse the

     Pension Board’s ruling.

¶3                                           I. BACKGROUND

¶4          Hutchinson worked for the City of Peoria (City) as a police officer for over 16 years and

     held the rank of patrolman. On March 24, 2017, Hutchinson injured his left shoulder while on

     duty when he took a suspect to the ground who was resisting a pat-down search. Hutchinson

     promptly reported the injury to his supervisor and went to the emergency room for treatment. A

     later magnetic resonance imaging (MRI) scan showed Hutchinson had a labrum tear and

     tendinosis of the two rotator cuff components of his left shoulder. Hutchinson was initially

     placed on light duty at the police department but was subsequently put on administrative leave

     and later terminated following a police department investigation into his conduct in an unrelated

     work matter.

¶5          In July 2017, shortly before his employment with the City was terminated, Hutchinson

     filed an application with the Pension Board for a line-of-duty disability pension or, in the

     alternative, a not-on-duty disability pension. Hutchinson stated in his application that he was

     disabled because he had undergone surgery on his left shoulder, his recovery was not going as

     expected, and he might have permanent restrictions placed upon him that would prevent him

     from working as a police officer.




                                                      2
¶6          Over the course of four days in 2018, 2019, and 2020, the Pension Board held an

     evidentiary hearing on Hutchinson’s application. The City initially intervened in the proceedings

     but subsequently withdrew after it reached an agreement with Hutchinson. During the

     proceedings, the Pension Board heard live testimony and admitted into evidence numerous

     exhibits, including the reports of several doctors and hundreds of pages of Hutchinson’s medical

     records. The evidence presented at the Pension Board hearing can be summarized as follows.

¶7          The only live witness to testify before the Pension Board was Hutchinson. Hutchinson

     testified that he was 49 years old, was married, and had six children. Hutchinson became a full-

     time police officer in 1993 or 1994 in another jurisdiction. In October 2000, Hutchinson was

     hired by the City as a police officer. Prior to starting his employment with the City, Hutchinson

     was given, and passed, a pre-employment medical examination. Hutchinson worked for the City

     as a police officer for over 16 years and was assigned to patrol.

¶8          On March 24, 2017, Hutchinson responded to a 9-1-1 call regarding a domestic dispute.

     When Hutchinson arrived at the scene, Officer Cowan was already there and had a male suspect

     in handcuffs. The suspect was not cooperating, and a crowd was gathering. Cowan asked

     Hutchinson to take the suspect over to Hutchinson’s car and told Hutchinson that he had not yet

     had an opportunity to pat the suspect down. After Hutchinson walked the suspect to

     Hutchinson’s car, he tried to pat the suspect down, and the suspect made a sudden violent dash

     toward Hutchinson’s left. Hutchinson tried to gain control of the suspect, and he and the suspect

     ended up going to the ground. When they did so, Hutchinson heard and felt a pop in his own left

     shoulder and felt pain in that area. Hutchinson held onto the suspect, and other officers helped

     Hutchinson place the suspect into Hutchinson’s squad car.




                                                      3
¶9            After Hutchinson was finished at that location, he reported his injury to the City. The

       City sent Hutchinson to OSF Center for Occupational Health (OSF) for treatment. Hutchinson

       was eventually referred to Dr. Brent Johnson, an orthopedic shoulder specialist at Midwest

       Orthopaedic Center in Peoria. Johnson recommended that Hutchinson obtain surgery and

       participate in physical therapy (PT). Before the surgery took place, Hutchinson was initially put

       on light duty at the police department. However, in April 2017, Hutchinson was placed on

       administrative leave because his conduct in an unrelated work matter was being investigated by

       the police department (the ongoing investigation).

¶ 10          In May 2017, Dr. Johnson performed surgery on Hutchinson to repair his left shoulder.

       A week or two after the surgery, Hutchinson started PT. In July 2017, the City terminated

       Hutchinson’s employment as a result of the ongoing investigation.

¶ 11          In October 2017, as Hutchinson was nearing completion of the first course of PT, a

       functional capacity evaluation (FCE) was ordered by Dr. Johnson. Before the FCE could take

       place, however, Hutchinson was involved in a car accident in Iowa. The accident occurred when

       Hutchinson’s son fell asleep at the wheel, drove into the center median, and rolled the vehicle an

       undetermined number of times. Hutchinson was lying in the backseat when the crash occurred.

       He injured his neck and back (his cervical and thoracic spine), spent four days in the hospital in

       Iowa, and was treated by a neurosurgeon in Iowa. Hutchinson did not reinjure his left shoulder

       in the crash. The following month, Hutchinson finished his treatment with the neurosurgeon and

       was cleared to participate in the FCE.

¶ 12          Before the FCE took place, Hutchinson was examined by three doctors on behalf of the

       Pension Board: Dr. Leon Huddleston, Dr. David Anderson, and Dr. James Boscardin. According




                                                        4
       to Hutchinson, at those examinations, he told all three doctors about his car accident. In

       December 2017, Hutchinson participated in an FCE.

¶ 13          In January 2018, Hutchinson had a follow-up appointment with Dr. Johnson. Hutchinson

       told Johnson that he was still having a lot of pain, loss of strength, and loss of range of motion in

       his left shoulder. Johnson felt that Hutchinson was at maximum medical improvement (MMI)

       and did not believe that Hutchinson would receive any additional benefit from traditional

       treatment. Johnson told Hutchison that he might have to consider having a shoulder replacement

       done in the future, although such a procedure would not allow Hutchinson to return to work as a

       police officer. At that time, Hutchinson’s use of his left arm was restricted. Johnson

       recommended that Hutchinson be very limited with his overhead lifting and that he have no

       confrontational situations.

¶ 14          At Hutchinson’s attorney’s request, after the FCE was conducted, Hutchinson was

       examined by Dr. David Fletcher. Fletcher told Hutchinson that Hutchinson was at MMI; that at

       some point, a shoulder replacement would probably be a viable option for Hutchinson; and that

       Hutchinson would not be able to return to work as a police officer.

¶ 15          In May 2018, at the first day of the Pension Board hearing, there was a suggestion that

       Hutchinson complete another course of PT and have a second FCE conducted. Hutchinson and

       his attorney discussed that suggestion, and Hutchinson subsequently went ahead and completed

       another course of PT. During PT, the pain in Hutchinson’s left shoulder did not improve and got

       slightly worse. After Hutchinson completed the full course of PT, he went back to Dr. Johnson.

       Johnson still felt that Hutchinson was at MMI and that Hutchinson would not be able to return to

       work as a police officer. Johnson had a further discussion with Hutchinson at that time about

       possibly having a shoulder replacement done.


                                                         5
¶ 16          Thereafter, Hutchinson was again examined by Dr. Fletcher and a second FCE was

       conducted. The second FCE showed that Hutchinson was not able to meet the job requirements

       of a police officer. Fletcher felt that Hutchinson was at MMI, that the car accident had not

       affected Hutchinson’s shoulder recovery, and that Hutchinson would probably need a shoulder

       replacement in the future. Fletcher again told Hutchinson, however, that a shoulder replacement

       would not allow Hutchinson to return to work as a police officer.

¶ 17          As of the date of his testimony, Hutchinson still had a lot of pain, weakness, and a

       decreased range of motion in his left shoulder. Hutchinson had obtained a job as a sales

       associate at a car dealership in February 2018 and was still working at that job. In that position,

       Hutchinson was not required to exceed the restrictions placed upon him by Dr. Johnson.

¶ 18          On cross examination, Hutchinson indicated that he had one prior injury to his left

       shoulder. In approximately October 2016, Hutchinson had dislocated his left shoulder when he

       tried to break up a bar fight while he was off duty. Hutchinson went to the hospital for that

       injury and was subsequently treated by Dr. Johnson. Although not quite sure, Hutchinson

       thought that after that injury, he was placed on light duty at the police department for about four

       to six weeks. The injury got better with conservative treatment, and Hutchinson did not require

       surgery. Hutchinson was eventually released by Johnson and by the City’s physician for full and

       unrestricted duty as a police officer and returned to his assignment in patrol. Hutchinson had no

       other symptoms or problems with his left shoulder prior to the March 2017 incident and had full

       use and mobility of his left shoulder.

¶ 19          The March 2017 9-1-1 call that Hutchinson responded to was considered by the police

       department to be an emergency call. The suspect was eventually charged with resisting for his

       conduct with Hutchinson, but Hutchinson did not know if the suspect had also been charged with


                                                        6
       battery or aggravated battery for that conduct. After the March 2017 incident, Hutchinson was

       put on light duty for a short period of time and then was placed on administrative leave due to an

       ongoing police department investigation into his conduct relating to another work matter. As a

       result of that investigation, Hutchinson’s employment with the City was terminated in July 2017.

       Hutchinson later filed a grievance with the City over his termination. In January 2019,

       Hutchinson settled his claim against the City and withdrew his grievance. As part of that

       settlement, the City’s termination of Hutchinson was rescinded, and Hutchinson was allowed to

       resign.

¶ 20             According to Hutchinson, no permanent light duty position was ever offered or made

       available to him in the Peoria police department. Hutchinson had followed all of the medical

       treatment recommendations that his treating physicians made. There was no recommended

       treatment that Hutchinson had refused to complete. Hutchinson had filed a workers’

       compensation case related to the injuries he sustained in the March 2017 incident. That case

       settled in late 2018 or early 2019.

¶ 21             Hutchinson stated further in his testimony that Dr. Huddleston was the only doctor that

       had said that Hutchinson could return to full and unrestricted duty as a police officer (that

       Hutchinson was not disabled). Huddleston gave that opinion in his supplemental report, which

       was done before the April 2019 FCE had been conducted.

¶ 22             As noted above, in addition to the live testimony presented at the hearing, the Pension

       Board also had before it numerous exhibits that were admitted into evidence. For the most part,

       those exhibits fell under two main categories: (1) Hutchinson’s medical records; and (2) the

       written reports and curricula vitae of doctors who had conducted independent medical




                                                          7
       examinations of Hutchinson. Of relevance to this appeal, those exhibits established the

       following information.

¶ 23          In March 2017, on the date of his work injury, Hutchinson initially saw Dr. David Braun,

       an occupational medicine doctor at OSF. Braun noted that Hutchinson had experienced a “[b]ig

       mechanism and a ‘pop’ sensation” and that Hutchinson was exhibiting severe limitations in his

       range of motion and weakness in external rotation. Braun suspected an “internal derangement”

       and ordered that an MRI be taken of Hutchinson’s shoulder to expedite Hutchinson’s care.

¶ 24          In April 2017, Hutchinson had a follow-up appointment with Dr. Braun. Braun told

       Hutchinson that the MRI showed that Hutchinson had a labrum tear and tendinosis of the two

       rotator cuff components of his left shoulder. At Braun’s recommendation, Hutchinson was put

       on light duty and was referred to Dr. Brent Johnson, an orthopedic surgeon at Midwest

       Orthopaedic, for further treatment. Hutchinson saw Dr. Johnson later that month. Johnson took

       a history from Hutchinson, reviewed Hutchinson’s MRI, and performed a left shoulder exam on

       Hutchinson. Based upon Hutchinson’s line of work, Johnson recommended that Hutchinson

       have surgery to repair his left shoulder.

¶ 25          In May 2017, Hutchinson was evaluated for PT at Midwest Orthopaedic. The physical

       therapist recommended that Hutchinson participate in PT one to two times per week for the next

       four or five months or until the goals following the labral repair protocol were met. A few days

       later, Dr. Johnson performed surgery (a shoulder arthroscopy and an anterior labral repair) on

       Hutchinson’s left shoulder. About two weeks after the surgery, Hutchinson began his first

       course of PT for his left shoulder at Midwest Orthopaedic. Hutchinson participated in that first

       course of PT from May to September 2017.




                                                       8
¶ 26          In August 2017, an independent medical examination (IME) of Hutchinson was

       conducted, apparently as part of Hutchinson’s workers’ compensation case, by Dr. Mark Levin,

       an orthopedic specialist. In conducting his examination, Levin reviewed some of Hutchinson’s

       prior and current medical records. Levin also met with Hutchinson, obtained a medical history

       from him, and conducted a physical examination. After conducting his evaluation, Levin found

       that Hutchinson was suffering from several different conditions in his left shoulder, including a

       labral tear and arthritis. Levin concluded that Hutchinson’s conditions were either caused by the

       March 2017 incident directly or that the March 2017 incident had aggravated the pre-existing

       condition of Hutchinson’s left shoulder (the condition that resulted from the 2016 injury). Levin

       believed that Hutchinson was approaching MMI and that the only additional treatment that

       Hutchinson could possibly need was a work conditioning program, depending upon the results of

       a valid FCE.

¶ 27          In September and October 2017, Hutchinson participated in a second round of PT for his

       left shoulder at Midwest Orthopaedic. Also in October 2017, Hutchinson had a follow-up visit

       with Dr. Johnson. Johnson recommended that Hutchinson continue with PT and that Hutchinson

       have an FCE conducted. A few days later, however, Hutchinson was injured in an unrelated car

       accident in Iowa and spent four or five days in the hospital. During the crash, Hutchinson

       suffered multiple spine fractures in his neck and back but did not reinjure his left shoulder.

¶ 28          In November 2017, Hutchinson had another follow-up visit with Dr. Johnson.

       Hutchinson told Johnson about the car accident and about the resulting injuries and

       hospitalization. Because of the car accident, Hutchinson was unable to obtain an FCE or

       participate in PT. Johnson recommended that Hutchinson wait until he was cleared by the




                                                        9
       neurologist before having the FCE conducted. The neurologist cleared Hutchinson shortly

       thereafter.

¶ 29           Later that same month (November 2017), an IME of Hutchinson was conducted at the

       Pension Board’s request by Dr. Leon Huddleston, a doctor who was board certified in physical

       medicine and rehabilitation. In conducting his examination, Huddleston reviewed numerous

       documents, including Hutchinson’s disability application, various medical records, and the job

       description for a Peoria police officer. Huddleston also met with Hutchinson, obtained a medical

       history from him, and conducted a physical examination. After conducting his evaluation,

       Huddleston found that Hutchinson was suffering from several different conditions in his left

       shoulder, including a labral tear and osteoarthritis. Huddleston concluded that the nature and

       extent of those conditions rendered Hutchinson disabled from performing full and unrestricted

       police duties. In Huddleston’s opinion, Hutchinson’s disability was likely to last one year and

       was expected to worsen. With regard to the cause of Hutchinson’s conditions, Huddleston

       opined that Hutchinson had suffered a previous injury to his left shoulder in August 2016 when

       he had attempted to break up a bar fight and dislocated his shoulder and that the March 2017

       incident aggravated Hutchinson’s condition and contributed to Hutchinson’s disability.

       Huddleston noted in his report that Hutchinson had been involved in a car accident in October

       2017 and had suffered skull and spine fractures as a result. Huddleston opined further that there

       was no additional reasonable medical treatment that would allow Hutchinson to recover from his

       disability and return to full and unrestricted police duty (full duty). According to Huddleston,

       the March 2017 incident had caused an acute or chronic injury and Hutchinson was at high risk

       for reinjury if he returned to full duty.




                                                       10
¶ 30          In early December 2017, an IME of Hutchinson was conducted at the Pension Board’s

       request by Dr. David Anderson, a board certified orthopedic surgeon. In conducting his

       examination, Anderson reviewed numerous documents, including Hutchinson’s disability

       application, various medical records, and the job description for a Peoria police officer.

       Anderson also met with Hutchinson, obtained a medical history from him, and conducted a

       physical examination. After conducting his evaluation, Anderson found that Hutchinson was

       suffering from several different conditions in his left shoulder, including a labral tear and

       arthritis. Anderson concluded that the nature and extent of those conditions rendered Hutchinson

       disabled from performing full and unrestricted police duties. In Anderson’s opinion,

       Hutchinson’s disability was likely to be permanent. With regard to the cause of Hutchinson’s

       disability, Anderson opined that Hutchinson had suffered a previous injury to his left shoulder in

       August 2016 and that the March 2017 incident had aggravated Hutchinson’s condition. Like Dr.

       Huddleston, Anderson noted that Hutchinson had been involved and injured in a car accident in

       October 2017. Anderson also opined that there was no additional reasonable medical treatment

       that would allow Hutchinson to recover from his disability and return to full and unrestricted

       police duty. Anderson recommended that Hutchinson could possibly undergo a total shoulder

       replacement if Hutchinson’s symptoms worsened, but Anderson would not advise Hutchinson to

       return to work if that were the case.

¶ 31          A few days after Dr. Anderson’s evaluation, an IME of Hutchinson was conducted at the

       Pension Board’s request by Dr. James Boscardin, a board certified orthopedic surgeon. In

       conducting his examination, Boscardin reviewed numerous documents, including Hutchinson’s

       disability application, various medical records, and the job description for a Peoria police officer.

       Boscardin also met with Hutchinson, obtained a medical history from him, and conducted a


                                                        11
       physical examination. After conducting his evaluation, Boscardin found that Hutchinson was

       suffering from recurrent dislocation of the left shoulder. Boscardin concluded that the nature and

       extent of that condition rendered Hutchinson disabled from performing full and unrestricted

       police duties, although Boscardin believed that the disability was more of a temporary nature, at

       least until further information could be gathered from having an FCE conducted of Hutchinson.

       With regard to the cause of Hutchinson’s disability, Boscardin opined that Hutchinson had

       suffered a previous injury to his left shoulder in August 2016 and that the March 2017 work

       incident had aggravated Hutchinson’s condition and had contributed to Hutchinson’s disability.

       Unlike the other two Pension Board doctors, Boscardin’s report did not mention Hutchinson’s

       recent car accident or his resulting injuries.

¶ 32           Later that same month (December 2017), an FCE of Hutchinson was conducted, which

       showed that Hutchinson was limited with overhead reaching strength at 20 pounds. During the

       FCE, all parts of Hutchinson’s body, including those parts Hutchinson injured in the car

       accident, were tested. According to the FCE, Hutchinson was able to meet 31 of 32 job demands

       and was performing at 96.88% relative to the job demands.

¶ 33           In January 2018, Dr. Johnson re-checked Hutchinson. During that re-check, Johnson

       reviewed Hutchinson’s FCE and gave Hutchinson a permanent 20 pound overhead lifting

       restriction. Johnson found Hutchinson to be at MMI and released Hutchinson from his care.

¶ 34           In February 2018, an IME of Hutchinson was conducted at the request of Hutchinson’s

       attorney by Dr. David Fletcher, a doctor who was board certified in occupational and preventive

       medicine. In conducting his examination, Fletcher reviewed numerous documents, including

       Hutchinson’s disability application, various medical records, and the job description for a Peoria

       police officer. Fletcher also met with Hutchinson and conducted a physical examination. After


                                                        12
       conducting his evaluation, Fletcher found that Hutchinson was suffering from several different

       conditions in his left shoulder, including a labral tear and osteoarthritis. Fletcher concluded that

       the nature and extent of those conditions rendered Hutchinson disabled from performing full and

       unrestricted police duties. Fletcher believed that Hutchinson’s disability was likely to be

       permanent. With regard to the cause of Hutchinson’s disability, Fletcher opined that

       Hutchinson’s March 2017 work injury had aggravated Hutchinson’s pre-existing condition

       (degenerative osteoarthritis in his left shoulder). Fletcher found that Hutchinson had reached

       MMI, that Hutchinson remained limited with overhead reaching strength at 20 pounds, and that

       Hutchinson was permanently disabled for service as a police officer.

¶ 35          Later that same month (February 2018), Dr. Levin conducted a re-evaluation of

       Hutchinson’s condition and issued a supplemental report, presumably as part of Hutchinson’s

       workers’ compensation case. In conducting that re-evaluation, Levin reviewed numerous

       documents, including the job description of a Peoria police officer, the prior FCE, and some of

       the prior opinions of the other doctors. Levin also conducted a physical examination of

       Hutchinson. By the time of the re-evaluation, Hutchinson had completed PT and an FCE and

       had been told by Dr. Johnson that he was at MMI. Hutchinson told Levin about the car accident

       in Iowa and about the resulting injuries and hospitalization. At the time of the re-evaluation,

       Hutchinson was still having pain and weakness in his left shoulder and was having problems

       with overhead activities. Levin found that Hutchinson was at MMI but that Hutchinson did not

       meet all of the requirements of a police officer and did not have the ability to return to full duty

       police work.

¶ 36          In June 2018, Dr. Levin conducted a second re-evaluation of Hutchinson’s condition and

       issued a second supplemental report, presumably again as part of Hutchinson’s workers’


                                                        13
       compensation case. As part of his second re-evaluation, Levin reviewed some additional records

       that he had not reviewed previously, including the medical records from Hutchinson’s car

       accident. Based upon the fact that Hutchinson was gaining strength before his car accident and

       that more PT had been recommended, Levin opined that Hutchinson could possibly benefit from

       additional PT to his left shoulder and work conditioning and that it was also possible that

       Hutchinson had not performed as well as he could have on the FCE because he was still

       recovering from the injuries he had sustained in the car accident. In addition to further PT and

       work conditioning, Levin recommended that Hutchinson have a new FCE conducted to

       determine if Hutchinson had attained that ability to return to full duty work as a police officer.

¶ 37          In October 2018, Dr. Boscardin conducted a re-evaluation of Hutchinson’s condition at

       the Pension Board’s request and issued a supplemental report. As part of his re-evaluation,

       Boscardin reviewed some additional records that he had not reviewed previously, including the

       prior FCE, the medical records from Hutchinson’s car accident, and the prior opinions of Dr.

       Levin and Dr. Fletcher. Boscardin noted in his supplemental report that he had not previously

       been told of Hutchinson’s car accident. After reviewing the new materials, Boscardin agreed

       with Dr. Levin and opined that Hutchinson should proceed with a short course of work hardening

       and have a new FCE conducted to determine whether Hutchinson was able to return to full duty

       work as a police officer. Boscardin also agreed with Dr. Levin that Hutchinson’s performance

       on the FCE may have been impacted by the injuries he sustained in the car accident.

¶ 38          A few days later, Dr. Anderson conducted a re-evaluation of Hutchinson’s condition at

       the Pension Board’s request and later issued a supplemental report. As part of his re-evaluation,

       Anderson reviewed some additional records, including the prior FCE, the medical records from

       Hutchinson’s car accident, and the prior opinion of Dr. Fletcher. Anderson opined in his


                                                        14
       supplemental report that Hutchinson should resume PT and that it was possible that Hutchinson

       could return to work, although Anderson believed that it was still unlikely that Hutchinson would

       be able to use adequate force to apprehend suspects and protect himself and others. Anderson

       felt that Hutchinson’s ability to perform in physically confrontational situations would likely

       remain limited and that as a result, Hutchinson would not be able to return to full and

       unrestricted police duty.

¶ 39           In November 2018, Dr. Huddleston conducted a re-evaluation of Hutchinson’s condition

       at the Pension Board’s request and issued a supplemental report. As part of his re-evaluation,

       Huddleston reviewed some additional records, including the prior FCE, the medical records from

       Hutchinson’s car accident, and the prior opinions of Dr. Levin and Dr. Fletcher. Huddleston

       opined in his supplemental report that Hutchinson was at MMI and that Hutchinson was not

       disabled for police work. Huddleston found that Hutchinson was not disabled because: (1)

       Hutchinson had performed very well on the prior FCE (at greater than the 95% performance

       level), even though it was conducted only two months after his car accident, and was likely now

       at the 100% performance level; and (2) in Huddleston’s opinion, there was no difference

       between operating at the 96%, versus the 100%, functional level.

¶ 40           Later that same month, Hutchinson had a follow-up visit with Dr. Johnson. During the

       follow-up visit, Johnson conducted a physical examination of Hutchinson. Johnson gave

       Hutchinson a steroid injection to see if that would reduce the pain that Hutchinson was having in

       his left shoulder.

¶ 41           During January and February 2019, Hutchinson participated in an additional course of PT

       for his left shoulder at Midwest Orthopaedic. Also in February 2019, Hutchinson had another

       follow-up visit with Dr. Johnson. Hutchinson reported that the steroid injection did not help his


                                                       15
       left shoulder pain. Johnson told Hutchinson that he could not return to work as a police officer,

       and they discussed the possibility that Hutchinson might have to get an entire left shoulder

       replacement done at some point in the future.

¶ 42          In April 2019, an additional FCE was conducted. The FCE showed that Hutchinson

       continued to have deficiencies in lifting overhead and range of motion, that he was at MMI, and

       that he might need permanent restrictions for overhead lifting. The FCE noted that while

       Hutchinson was able to meet the lift requirements of the job, his ability to defend himself or

       others in emergency situations “[was] compromised,” secondary to Hutchinson’s decreased

       range of motion and reduced strength within his left shoulder. The FCE noted further that

       Hutchinson’s ability to act as a first responder “could” also be compromised.

¶ 43          On that same day, Dr. Fletcher conducted a re-evaluation of Hutchinson’s condition at

       Hutchinson’s attorney’s request and later issued a supplemental report. In conducting his re-

       evaluation, Fletcher reviewed several additional documents, including the most recent FCE, the

       medical records of Hutchinson’s car accident, and some of the prior opinions of the other

       doctors. Fletcher also conducted a physical examination of Hutchinson. After reviewing the

       relevant information and conducting his examination, Fletcher opined that Hutchinson was still

       disabled for service as a police officer. Fletcher noted in his report that Hutchinson had

       completed another course of PT, as some of the other doctors had recommended, but

       Hutchinson’s condition had not improved. Fletcher commented that although Hutchinson was

       meeting the lift requirements of his job position, his ability to defend himself or others in

       emergency situations was compromised and his ability to act as a first responder “could” also be

       compromised.




                                                        16
¶ 44          In March 2020, after all of the evidence had been presented and Hutchinson’s attorney

       had made his closing argument, the Pension Board announced its decision. The Pension Board

       found that Hutchinson was not disabled for service as a police officer and denied Hutchinson’s

       application for a disability pension. Having so concluded, the Pension Board made no

       determination as to whether Hutchinson would have been entitled to a line-of-duty or a not-on-

       duty disability pension if he had been disabled. The Pension Board issued its written ruling

       several months later. In the written ruling, the Pension Board noted, among other things, that the

       opinions of the IME doctors were conflicting and that it found Dr. Huddleston’s opinion to be

       the most credible of the IME doctors. The Pension Board discounted the opinions of Dr.

       Johnson and Dr. Fletcher because they were Hutchinson’s doctors (Hutchinson’s treating

       physician and the IME doctor that Hutchinson had retained to support his position). The Pension

       Board also rejected the findings of the second FCE because the Pension Board believed that the

       second FCE was contradictory (the FCE found that Hutchinson was performing above the

       required medium work level but yet concluded that his ability to defend himself and act in

       emergency situations “could” be compromised) and that it failed to address Hutchinson’s current

       abilities (the FCE indicated that Hutchinson’s ability to act in some instances “could” be

       compromised).

¶ 45          Hutchinson subsequently filed a complaint in the trial court for administrative review of

       the Pension Board’s ruling. After full briefing and oral arguments on the matter, the trial court

       took the case under advisement. The trial court later issued a written decision, finding that

       Hutchinson was disabled for service as a police officer and that the Pension Board’s ruling to the

       contrary was against the manifest weight of the evidence. The trial court reversed the Pension




                                                       17
       Board’s ruling, ordered that Hutchinson be awarded a line-of-duty disability pension, and

       remanded the case to the Pension Board to implement that award. The Pension Board appealed.

¶ 46                                                II. ANALYSIS

¶ 47           On appeal, the Pension Board argues that the trial court erred in overturning the Pension

       Board’s decision and in awarding Hutchinson a line-of-duty disability pension. 1 In support of

       that argument, the Pension Board makes two main contentions. First, the Pension Board asserts

       that under the manifest weight of the evidence standard of review, which applies to the Pension

       Board’s ruling in this case, the Pension Board’s finding of no disability must be upheld because

       there is some record evidence—the supplemental opinion of Dr. Huddleston—that supports the

       Pension Board’s finding. In making that assertion, the Pension Board notes that it was the

       responsibility of the Pension Board, as the trier of fact, to weigh the conflicting medical evidence

       and to determine which evidence was the most convincing. The Pension Board maintains that

       the trial court, in reversing the Pension Board’s decision, ignored the record evidence,

       impermissibly reweighed the evidence, and improperly substituted its judgment for that of the

       Pension Board. Second, and in the alternative, the Pension Board asserts that even if this court

       determines that Hutchinson was disabled, it should still reverse the trial court’s award of a line-

       of-duty disability pension to Hutchinson because it was improper for the trial court to make such

       an award when the Pension Board never ruled upon that issue. Thus, for all of the reasons stated,

       the Pension Board asks that we affirm the Pension Board’s finding of no disability, that we

       reverse the trial court’s conclusion to the contrary, and that we also reverse the trial court’s


               1
                 To avoid confusion as to why the Pension Board is the appellant in this case, we have framed
       the parties’ arguments, at least initially, in terms of whether the trial court’s ruling on administrative
       review was erroneous. The parties and this court are fully aware, however, that on appeal in an
       administrative review case, the appellate court reviews the decision of the administrative agency and not
       the decision of the trial court. Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497, 531
       (2006).
                                                           18
       award of a line-of-duty disability pension to Hutchinson. In the alternative, if we find that

       Hutchinson was, in fact, disabled, the Pension Board asks that we reverse the trial court’s award

       of a line-of-duty disability pension to Hutchinson and that we remand this case to the Pension

       Board to determine whether Hutchinson is entitled to a line-of-duty or a not-on-duty disability

       pension.

¶ 48          Hutchinson argues that the trial court’s ruling was proper and should be upheld. In

       response to the Pension Board’s main argument on appeal, Hutchinson asserts that the trial court

       properly overturned the Pension Board’s finding of no disability because that finding was

       unsupported by the medical evidence in that: (1) the doctor whose supplemental opinion the

       Pension Board relied upon—Dr. Huddleston—had not been given all of the evidence

       (Huddleston was not told that Hutchinson had subsequently completed a new FCE and another

       round of PT but was still not at the 100% performance level); (2) the medical evidence on

       whether Hutchinson was disabled was not conflicting, contrary to the Pension Board’s claim on

       appeal; and (3) disability is a question of whether the applicant can perform the whole job and is

       not a question of what percentage of the job the applicant can perform, as Dr. Huddleston

       seemed to believe. Thus, Hutchinson contends that the Pension Board’s finding of no disability

       was against the manifest weight of the evidence and was correctly reversed by the trial court,

       which gave proper deference to the Pension Board’s decision but ultimately overturned that

       decision. As for the Pension Board’s argument in the alternative, Hutchinson asserts that the

       trial court properly found as a matter of law—based upon the Pension Board’s factual findings as

       to how Hutchinson’s injury and alleged disability occurred—that Hutchinson was injured in the

       line of duty and that Hutchinson was entitled to a line-of-duty disability pension. In making that

       assertion, Hutchinson maintains that the facts as to how Hutchinson was injured and the cause of


                                                       19
       Hutchinson’s disability are not in dispute. For all of the reasons set forth, Hutchinson asks,

       therefore, that we reverse the Pension Board’s finding of no disability, that we affirm the trial

       court’s conclusion to the contrary, and that we affirm the trial court’s award of a line-of-duty

       disability pension to Hutchinson.

¶ 49          In cases involving administrative review, the appellate court reviews the decision of the

       administrative agency, not the determination of the trial court. Id. Judicial review of a decision

       of a pension board, such as the one in the present case, is governed by the Administrative

       Review Law (735 ILCS 5/3-101 et seq. (West 2020)) and extends to all questions of fact and law

       presented by the entire record. See 40 ILCS 5/3-148 (West 2020); 735 ILCS 5/3-110 (West

       2020); Marconi, 225 Ill. 2d at 531-32. The standard of review that applies on appeal is

       determined by whether the question presented is one of fact, one of law, or a mixed question of

       fact and law. Marconi, 225 Ill. 2d at 532. As to questions of fact, the agency’s decision will not

       be reversed on appeal unless it is against the manifest weight of the evidence. Id. Questions of

       law, however, are subject to de novo review, and mixed questions of fact and law are reviewed

       under the clearly erroneous standard. Id. Regardless of which standard of review applies, the

       plaintiff in an administrative proceeding bears the burden of proof and will be denied relief if he

       or she fails to sustain that burden. Id. at 532-33.

¶ 50          A pension board’s determination of whether a person is disabled for service as a police

       officer is a question of fact. See id. at 534. Therefore, we will not reverse the Pension Board’s

       ruling on disability in this case unless it is against the manifest weight of the evidence. See id.

       For a reversal to be warranted under the manifest weight of the evidence standard, it must be

       clearly evident from the record that the administrative agency should have reached the opposite

       conclusion. Id. That the opposite conclusion is reasonable or that the reviewing court might


                                                         20
       have ruled differently if it was the trier of fact is not enough to justify a reversal. Id. If the

       record contains evidence to support the agency’s decision, the agency’s decision should be

       affirmed. Id. Furthermore, when examining an administrative agency’s factual findings, a

       reviewing court will not re-weigh the evidence presented in the administrative proceeding or

       substitute its judgment for that of the administrative agency. Id.

¶ 51           Turning to the merits, we note that the provisions governing the pensions of police

       officers must be liberally construed in favor of the applicant. See Robbins v. Board of Trustees

       of Carbondale Police Pension Fund, 177 Ill. 2d 533, 545 (1997) (recognizing that courts

       liberally construe pension laws in favor of those to be benefitted). In the size of municipality

       involved in the present case, a municipal police officer may obtain a disability pension if he or

       she is found to be physically or mentally disabled for service in the police department so as to

       render necessary his or her suspension or retirement from the police service. See 40 ILCS 5/3-

       114.1, 3-114.2 (West 2016); Marconi, 225 Ill. 2d at 535. The Pension Code defines “disability”

       for a police officer as “[a] condition of physical or mental incapacity to perform any assigned

       duty or duties in the police service.” 40 ILCS 5/5-115 (West 2016); Hampton v. Board of

       Trustees of Bolingbrook Police Pension Fund, 2021 IL App (3d) 190416, ¶ 18 (applying the

       definition of police officer “disability” contained in the article of the Pension Code that pertained

       to municipalities with more than 500,000 inhabitants, even though the municipality involved in

       that case had less than 500,000 inhabitants, because the Pension Code article for smaller-sized

       municipalities did not contain a definition of police officer “disability”). If a municipal police

       officer’s disability was caused by “sickness, accident or injury incurred in or resulting from the

       performance of an act of duty,” he or she may obtain a line-of-duty disability pension. See 40

       ILCS 5/3-114.1 (West 2016); Marconi, 225 Ill. 2d at 535. In the alternative, if a municipal


                                                          21
       police officer’s disability was the result of any cause other than the performance of an act of

       duty, the officer is entitled to receive a not-on-duty disability pension. See 40 ILCS 5/3-114.2

       (West 2016); Marconi, 225 Ill. 2d at 535. The determination of whether a police officer has

       suffered a line-of-duty injury is a fact specific inquiry. Hampton, 2021 IL App (3d) 190416, ¶

       27. To obtain line-of-duty benefits, a police officer need not prove that his duty related activities

       were the sole or primary cause of the disability, but rather, must only prove that his duty related

       activities were a contributing or exacerbating factor. See Wade v. City of North Chicago Police

       Pension Board, 226 Ill. 2d 485, 505 (2007).

¶ 52          In the present case, after reviewing the evidence presented at the Pension Board hearing

       and applying the legal principles set forth above, we conclude that the Pension Board’s finding—

       that Hutchinson was not disabled for service as a police officer—was against the manifest weight

       of the evidence. See Marconi, 225 Ill. 2d at 534. The Pension Board based its finding of no

       disability primarily upon the supplemental opinion/report of Dr. Huddleston, the only doctor in

       this case who opined that Hutchinson was not disabled. Huddleston believed that with the

       passage of time from when Hutchinson’s car accident occurred and the performance of some

       additional PT, Hutchinson would be able to perform at the 100% level on a new FCE and was,

       therefore, not disabled for service as a police officer. Huddleston, however, was never provided

       with the later information—that Hutchinson had completed another course of PT and a new FCE

       but was still unable to perform at the 100% level—and was never asked to give a second

       supplemental opinion/report after considering that new information.

¶ 53          The Pension Board, on the other hand, was fully aware of the new information and would

       have known that the new information proved, without question, that Huddleston’s belief or

       opinion was incorrect. Thus, the Pension Board could not rely on the opinion in Huddleston’s


                                                        22
       supplemental report to conclude that Hutchinson was not disabled. See Wade, 226 Ill. 2d at 507

       (finding that a pension board’s disability decision was against the manifest weight of the

       evidence where the pension board relied upon and gave greater weight to the opinion of a doctor

       who had failed to consider or to base his opinion on relevant material evidence that was key

       under the circumstances of the case); Hampton, 2021 IL App (3d) 190416, ¶ 21 (finding that a

       pension board’s disability decision was against the manifest weight of the evidence where the

       pension board, among other things, gave greater weight to the opinion of a doctor whose

       conclusions were inconsistent with the available facts).

¶ 54          The remaining evidence before the Pension Board, when viewed in light of the most

       recent information, allowed for only one conclusion—that Hutchinson was disabled for service

       as a police officer. We make that determination here for four reasons. First, all of the doctors

       who rendered an opinion on the matter, other than Dr. Huddleston in his supplemental opinion,

       generally found that Hutchinson was disabled for service as a police officer or that Hutchinson

       could not return to police work. All three of the Pension Board doctors, Dr. Huddleston, Dr.

       Anderson, and Dr. Boscardin, initially opined that Hutchinson was disabled. Although

       Huddleston later changed his opinion and found that Hutchinson was not disabled, the other two

       Pension Board doctors never did so outright and merely indicated that there was a possibility that

       Hutchinson’s condition could improve with the passage of time after the car accident and the

       completion of some additional PT and that a new FCE was necessary to determine if Hutchinson

       could return to full police duty. As with Huddleston, any belief or opinion that the other two

       doctors held in that regard was completely refuted by the more recent evidence, of which the

       Pension Board was aware, that Hutchinson had completed another course of PT and a new FCE

       but was still not able to return to full and unrestricted police duty. In addition to the Pension


                                                        23
       Board doctors, the workers’ compensation doctor, Dr. Levin, also opined in his first

       supplemental report that Hutchinson was at MMI but was unable to return to work as a police

       officer. In his second supplemental report, Levin never changed his opinion in that regard or

       reached the opposite conclusion—he merely suggested that Hutchinson could possibly improve

       with the passage of time after the car accident and the completion of some additional PT and that

       a new FCE was needed to determine if Hutchinson could return to full police duty. Hutchinson’s

       own doctors reached essentially the same conclusion as the other doctors. Hutchinson’s treating

       doctor, Dr. Johnson, noted in his reports that Hutchinson’s performance was limited or restricted

       and that Hutchinson could not return to work as a police officer, and Hutchinson’s IME doctor,

       Dr. Fletcher, found that Hutchinson was disabled for service as a police officer and would not be

       able to return to police work.

¶ 55           Second, consistent with all of the doctors’ opinions (except for Huddleston’s second

       supplemental opinion as noted above), the two FCEs concluded that Hutchinson’s use of his left

       arm/shoulder was limited and that he was not able to complete some of the duties of a Peoria

       police officer. Rather than accept the findings of the second FCE, the Pension Board treated the

       second FCE’s use of the word, “could,” as an indication that the second FCE had failed to

       ascertain Hutchinson’s current abilities. While we disagree with the Pension Board’s assessment

       in that regard, we note that it was also factually incorrect in that the second FCE stated that

       Hutchinson’s ability to defend himself and others “[was] compromised” due to the problems

       with his left shoulder and that his ability to act as a first responder “could” be compromised as

       well.

¶ 56           Third, the evidence established that Hutchinson was placed on permanent restrictions and

       that the City did not offer Hutchinson a permanent light duty position that would accommodate


                                                        24
       those restrictions and would allow Hutchinson to continue to work for the City as a police

       officer.

¶ 57              Fourth and finally, although Huddleston also indicated in his supplemental report that

       Hutchinson’s ability to perform at approximately the 96% performance level was equivalent to

       full performance of the job duties, there was no support for that conclusion in the law or in any

       of the evidence presented to the Pension Board, especially since the FCEs in this case indicated

       that Hutchinson’s ability to perform certain police-officer responsibilities was compromised.

¶ 58              Other than Huddleston’s supplemental opinion, which was completely refuted by the

       more recent information as indicated above, there was simply no evidence before the Pension

       Board from which it could find that Hutchinson was not disabled. Contrary to the Pension

       Board’s assertion on appeal, this is not a case where the credible medical evidence was

       conflicting. It was merely a situation where some of the doctors (Levin, Huddleston, Anderson,

       and Boscardin) were not subsequently provided with the most recent information and asked to

       prepare another supplemental report after considering that information. In addition, none of the

       doctors in this case testified before the Pension Board. Thus, factors, such as the demeanor of

       the testifying medical experts, does not figure into the assessment of credibility here. See Wade,

       226 Ill. 2d at 507 (making a similar comment as to the facts of that case). Therefore, based upon

       the evidence presented to the Pension Board in this case, we must conclude that the Pension

       Board’s finding of no disability was against the manifest weight of the evidence. See Marconi,

       225 Ill. 2d at 534; Wade, 226 Ill. 2d at 507; Hampton, 2021 IL App (3d) 190416, ¶ 21.

¶ 59              Having reached that conclusion, we also find that it was proper, under the particular facts

       of the present case, for the trial court to go a step further in its ruling and to determine as a matter

       of law that Hutchinson was entitled to a line-of-duty disability pension. The Pension Board in


                                                          25
       this case made specific factual findings that Hutchinson was injured while he was on duty and

       was trying to gain control over a suspect who was resisting a pat-down search. In addition, all of

       the doctors (Levin, Huddleston, Anderson, Boscardin, and Fletcher) who rendered opinions on

       the causation of Hutchinson’s disability found that the March 2017 work incident had caused

       Hutchinson’s disability, either directly or by aggravating the preexisting condition of

       Hutchinson’s left shoulder. 2 Based upon the record evidence in this case, we conclude,

       therefore, that as a matter of law, Hutchinson was entitled to a line-of-duty disability pension.

       See Hampton, 2021 IL App (3d) 190416, ¶ 28 (upholding the trial court’s grant of a line of duty

       disability pension to the applicant, even though the pension board had never ruled upon that

       issue).

¶ 60                                             III. CONCLUSION

¶ 61             For the foregoing reasons, we affirm the judgment of the circuit court of Peoria County

       and reverse the decision of the Pension Board.

¶ 62             Circuit court affirmed; Pension Board reversed.




                 It is unclear from the record whether Hutchinson’s treating doctor, Dr. Johnson, ever opined as
                 2

       to the causation of Hutchinson’s disability.
                                                           26